Citation Nr: 1640832	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  13-08 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION


The Veteran had active service from July 1956 to July 1960. 

This appeal comes to the Board of Veterans Appeals  (Board) arising from a June 2010 rating action by the Regional Office (RO) in Cleveland, Ohio, which denied claims for service connection for bilateral hearing loss, and tinnitus.  

In August 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014 & Supp. 2015).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's hearing loss, and tinnitus, are related to his service.


CONCLUSION OF LAW

The Veteran's hearing loss, and tinnitus, are related to his service.  38 U.S.C.A. §§ 1131, 5108 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to service connection for bilateral hearing loss, and tinnitus.  During his hearing, held in August 2016, he testified that during service, he was exposed to loud noise from duties on a flight line, near jet aircraft that included B-52s and F-100s.  

In March 2010, the Veteran filed his claims for service connection.  In June 2010, the RO denied the claims.  The Veteran has appealed. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

Service connection may also be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).  

"Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  VBA Manual M21-1, III.iv.4.B.12.a. 

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2015). 

Service department audiometric readings prior to October 31, 1967 must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  VA used ASA units prior to July 1966.  However, in July 1966, VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  The military audiogram in the instant case conducted in June 1960 must be converted from ASA to ISO units.  Essentially, this means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley  v. Brown, 5 Vet. App. 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

The Veteran's discharge (DD Form 214) shows that his primary specialty title was aircraft radio repairman, and that his last assignment was with a tactical fighter squadron.

The Veteran's service treatment reports do not show any relevant treatment, findings, or diagnoses.  They show treatment for a number of conditions not in issue, which indicate that he was serving with aviation units.  The Veteran's separation examination report, dated in June 1960, shows that his ears and drums were clinically evaluated as normal.  This report includes audiometric examination report results which show that he did not have hearing loss in either ear as defined for VA purposes at 38 C.F.R. § 3.385.  See also audiometric examination reports, dated in August 1957 and October 1957, and March 1958.  

As for the post-service medical evidence, a VA audiometric examination report, dated in May 2010, shows that the examiner stated that the Veteran's claims file had been reviewed.  The examiner noted the following: the Veteran reported being exposed to loud noise during service from working near B-52 and F-100 aircraft as a radio and radar repairman.  After separation from service, he worked in an office environment for 28 years, followed by work as an accountant.  He denied occupational and recreational noise exposure.  The examiner noted that service audiometric test results dated in August and October of 1957, and in March 1958 (during active duty), as well as post-service examination reports (apparently performed in association with National Guard or Reserve duty), dated in January and June of 1968, showed that his hearing was within normal limits (the 1968 examination reports are not of record).  

On examination, he had hearing loss, bilaterally, for VA benefits purposes under 38 C.F.R. § 3.385.  He was noted to have bilateral sensorineural hearing loss.  The examiner concluded that the Veteran's hearing loss, and tinnitus, were less likely as not due to noise exposure during service.  The examiner explained that audiometric test results "from entrance to discharge" showed that his hearing was within normal limits, bilaterally, and that he did not report hearing loss prior to 2001.  

The Board finds that service connection for bilateral hearing loss, and tinnitus, is warranted.  Although the Board has considered the May 2010 VA examiner's opinion, the VA examiner failed to discuss the significance, if any, of the Veteran's June 1960 separation examination audiometric test results.  The examiner concluded that there was essentially no change in the Veteran's hearing during service, and his opinion did not include a discussion as to whether or not there were any significant inservice threshold shifts.  On both points, it is well established that the examiner's opinion is therefore insufficient.  See Hensley, 5 Vet. App at 155; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In this regard, the Board notes that, when converted from ASA to ISO units, the Veteran's separation audiometric report shows that his results were quite close to meeting the criteria for right ear hearing loss, specifically, he had a 15-decibel loss at 2,000 Hz, 3,000 Hz, and 4,000 Hz.  See 38 C.F.R. § 3.385.  

Finally, the VA examiner based his conclusion on the Veteran's alleged report that he first had hearing loss in 2001.  However, a review of the transcript of the Veteran's hearing, held in August 2016, and his appeal (VA Form 9), received in March 2013, shows that the Veteran clearly asserts that he had both hearing loss, and tinnitus, during active duty service, while performing duties as an aircraft radio and radar repairman, with ongoing hearing loss and tinnitus symptomatology since that time.  The Veteran's claimed exposure to loud noise from jet aircraft is consistent with the circumstances, conditions, and hardships of his service, and is credible.  See 38 U.S.C.A. § 1154(b) (West 2014 & Supp. 2105).  A veteran is presumed competent to report readily observable symptoms such as those related to hearing loss and tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Given the foregoing, the Board is unable to find that the May 2010 VA opinion is adequately explained, such that it warrants significant probative value.  Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

There is no other competent opinion of record that weighs against the claims.  The Board therefore finds that the evidence is at least in equipoise as to whether the Veteran's currently shown bilateral hearing loss, and tinnitus, were caused by his service, and that affording the Veteran the benefit of all doubt, that service connection for bilateral hearing loss, and tinnitus, is warranted.  

As the Board has granted the claims in full, any failure of VA in its duty to assist could be no more than harmless error, and the Veterans Claims Assistance Act of 2000 need not be further discussed.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for bilateral hearing loss, and tinnitus, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


